Order entered September 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00418-CR
                                      No. 05-14-00419-CR

                            DIANA FLORES PEINADO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                      Trial Court Cause No. F10-25782-L, F12-00406-L

                                            ORDER
       The Court REINSTATES the appeals.

       On August 6, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and represented by court-appointed counsel Jeffery Buchwald;

(3) Mr. Buchwald’s explanation for the delay in filing appellant’s brief is his workload and

family medical issues; and (4) Mr. Buchwald requested a sixty day extension of time from the

August 28, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by OCTOBER 27, 2014. Due to the length of the

extension and the fact that appellant’s brief is already two months overdue, no further extensions
will be granted. If the brief is not filed by the date specified, we will order Jeffrey Buchwald

removed as appellant’s counsel and will order the trial court to appoint new counsel to represent

appellant in these appeals.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carter Thompson, Presiding Judge, Criminal District Court No. 5; and to counsel for

all parties.

                                                    /s/    LANA MYERS
                                                           JUSTICE